In an action, inter alia, for a judgment declaring that the plaintiffs are the lawful owners, by adverse possession, of a certain parcel of real property, the plaintiffs appeal, as limited by their brief, from (1) so much of an order of the Supreme Court, Westchester County (Burrows, J.), dated May 2, 1994, as granted the plaintiffs’ motion to compel the defendants to produce a copy of the title insurance report only to the extent that the document be produced for an in camera review, and (2) an order of the same court, dated May 10, 1994, which, after the in camera review of the document, denied the plaintiffs’ motion to compel the defendants to produce this document.
Ordered that the order dated May 2, 1994, is affirmed insofar as appealed from; and it is further,
Ordered that the order dated May 10, 1994, is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
The Supreme Court did not improvidently exercise its discretion in reviewing the requested document in camera and in subsequently denying the plaintiffs’ motion to compel the production of the document (see, Cirale v 80 Pine St. Corp., 35 *696NY2d 113, 119; Mahoney v Staffa, 168 AD2d 809; Scalone v Phelps Mem. Hosp. Ctr., 184 AD2d 65, 70). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.